DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending in this application.
Claims 1 and 9 have been amended by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to independent claims and 9 have been considered but are moot.  Amendment to claims 1 and 9 necessitate new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy et al. (US 10134278 B1) in view of Hiei et al. (US 20180118219 A1) in further view of Wang et al. (US 20190163176 A1).
Regarding Claim 1, Konrardy teaches a method for managing drive modes of a vehicle (102) comprising: capturing surrounding environment conditions using a plurality of data capturing modules (302) (Konrardy, (Col 17 Lines 63-64) “data from the sensors…regarding the vehicle environment”, (Col 8 lines 32-35) “Among the sensors…may be included one or more of a GPS unit, a radar unit, a LIDAR unit, an ultrasonic sensor, an infrared sensor, an inductance sensor, a camera, an accelerometer, a tachometer, or a speedometer”); Polling from neighboring vehicles (Konrardy, (Col 5 lines 59-61) “autonomous operation features may collect and utilize other information, such as data about other vehicles or control decisions of the vehicle”), preferred driving mode as per driving mode status of the neighboring vehicles (Konrardy, (Col 45 lines 26-30) “The recommendation may also be to switch into an autonomous mode when several autonomous vehicles…on the same road…are travelling to the same destination”), wherein the polling data from neighboring vehicles also comprises an information of a successful drive mode changes from a plurality of vehicles that are connected to the immediate neighboring vehicles of {PRISM-19002-USPT/01440956v1}Page 2the vehicle (102) (Konrardy, (Col 45 lines 30-32)   “When the autonomous vehicles…switch into the autonomous mode, they may form a platoon so that the autonomous vehicles…may follow each other to the destination”, (Col 8, lines 1-9) “Each of vehicles…may be configured for wireless inter-vehicle communication, such as vehicle-to-vehicle (V2V) wireless communication and/or data transmission via the communication component ”) , wherein a successful drive mode is a mode of the plurality of vehicles upto a threshold distance without reverting to an original drive mode (Konrardy, (Col 45 lines 26-30)  “The recommendation may also be to switch into an autonomous mode when several autonomous vehicles… within a predetermined threshold distance of each other are travelling to the same destination”, (Col 45 lines 30-33) “When the autonomous vehicles…switch into the autonomous mode, they may form a platoon so that the autonomous vehicles…may follow each other to the destination”); collecting a correction profile information for each of the neighboring vehicles up to a threshold distance (Konrardy, (Col 45 lines 26-30)  “The recommendation may also be to switch into an autonomous mode when several autonomous vehicles…on the same road and/or within a predetermined threshold distance of each other are travelling to the same destination”, (Col 45 lines 30-33)  “When the autonomous vehicles…switch into the autonomous mode, they may form a platoon so that the autonomous vehicles…may follow each other to the destination, wherein the driving mode is manual or autonomous mode”); wherein the driving mode is manual or autonomous mode (Konrardy, (Col 42 lines 42-49) “The autonomous vehicles…may be operating in a fully autonomous mode of operation without any control decisions being made by a vehicle operator, excluding navigation decisions such as selection of a destination or route. In some embodiments, the autonomous vehicles…may include functionality to switch into a manual mode by for example, disabling the autonomous operation features“) and determining switching to an autonomous mode of driving (Konrardy, (Col 45 lines 15-17) “the server…may determine that autonomous vehicles…in a manual mode should switch to an autonomous mode”).  
Konrardy does not teach detecting driver of the vehicle (102) based on at least one attribute of the driver ; fetching autonomous profile and a driver profile of a driver driving the vehicle (102) based on the surrounding environment conditions, wherein the autonomous profile is indicative of driving performance of the vehicle under autonomous mode and the driver profile is indicative of driving pattern of the driver of the vehicle (102); comparing the autonomous profile with the driver profile based on the surrounding environment conditions.  However, Hiei teaches these limitations.

Hiei teaches a detecting driver of the vehicle (102) based on at least one attribute of the driver (Hiei, [0026] “the sensors can include several sensors to detect a physiological state of a driver”); fetching autonomous profile and a driver profile of a driver driving the vehicle (102) based on the surrounding environment conditions (Hiei, [0042] “The baseline behavior establishes a normal driving behavior pattern (also referred as a norm) of the driver based on a past driving performance of the driver. The baseline behavior is established by collecting driving performance, driver state, and other driving related data (including environmental driving conditions”); wherein the autonomous profile is indicative of driving performance of the vehicle under autonomous mode (Hiei, [0049] “The driving performance in the autonomous mode can be derived from simulated driving information...  an autonomous behavior…“) and the driver 10profile is indicative of driving pattern of the driver of the vehicle (102) (Hiei, [0042] “The baseline behavior is established by collecting driving performance”); and comparing the autonomous profile with the driver profile based on the surrounding environment conditions (Hiei, Fig 3 Steps S301, S303, S305, S307, S309, S311 show the process of comparing the autonomous profile with the driver profile 25based on the surrounding environment conditions).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konrardy to include detecting driver of the vehicle based on at least one attribute of the driver, fetching autonomous profile and a driver profile and comparing the autonomous profile with the driver as taught by Hiei in order to “provide feedback to the driver” (Hiei [0008])  and to “improve driving performance” (Hiei [0061]) by preventing collision by maintaining a constant distance between the vehicles and interference with other objects.

Konrardy also does not teach wherein the correction profile information is an information that how many times correction was provided to vehicle driving mode.  However, Wang teaches this limitation (Wang, [0024] “The remote computer system can then aggregate instances of transition from autonomous operation to manual operation across this fleet of autonomous vehicles over time into a set of groups based on geospatial proximity of these transitions. For each group in this set of groups, the remote computer system can: calculate a frequency of autonomous-to-manual-operation transitions along a particular road segment”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konrardy to include wherein the correction profile information is an information that how many times correction was provided to vehicle driving mode as taught by Wang in order to “ reduce risk of collision with other vehicles or obstacles nearby; and/or maintain a high operating efficiency of the autonomous vehicle” (Wang, [0016]).
Regarding Claim 2, Konrardy teaches the method of claim 1, wherein the plurality of data capturing modules (302) is any one or a combination of cameras, radio detection and ranging (RADARs), light detection and ranging (LiDARs), or ultrasonic sensors (Konrardy, (Col 8 lines 32-35) “Among the sensors…may be included one or more of…a radar unit, a LIDAR unit, an ultrasonic…a camera…”).

Regarding Claim 3, Konrardy teaches the method of claim 1 further comprising collecting data from neighboring vehicles about continuation of current surrounding environment (Konrardy, (Col 5 lines 59-63) “autonomous operation features may collect and utilize other information, such as data about other vehicles or control decisions of the vehicle. Such additional information may be used to improve vehicle operation, route the vehicle to a destination”).

Regarding Claim 4, Konrardy teaches the method of claim 3 further comprising collating Global Positioning System (GPS) data with data collected from neighboring vehicles about current surrounding environment (Konrardy, (Col 43 lines 41-47) “share data with the server…between autonomous vehicles…Each communication may include an indication of the location of the autonomous vehicle…which transmitted the communication. For example, the indication may be a GPS location with precise GPS coordinates”).  

Regarding Claim 5, Konrardy teaches the method of claim 1 further comprising collecting driving mode of neighboring vehicles (Konrardy, (Col 33 lines 51-54) “The server…may receive communications from vehicles…which may be operating in a fully autonomous mode of operation”).  

Regarding Claim 6, Konrardy teaches the method of claim 1, wherein the driving mode is manual or autonomous mode (Konrardy, (Col 42 lines 42-49) “The autonomous vehicles…may be operating in a fully autonomous mode of operation without any control decisions being made by a vehicle operator…the autonomous vehicles…may include functionality to switch into a manual mode by for example, disabling the autonomous operation features”).  
Regarding Claim 7, Konrardy teaches the method of claim 5 further comprising collecting correction profile for each of the neighboring vehicles upto a threshold distance (Konrardy, (Col 37 lines 46-56) “the server…may determine whether each of the communications corresponding to each of the autonomous vehicles…have been analyzed…the minimum distance and/or a minimum amount of time to the waypoint may be adjusted according to the second set of maneuvers for the next autonomous vehicle…to avoid the path of the first or a previously evaluated autonomous vehicle”).  
Regarding Claim 8, Konrardy teaches the method of claim 1, further comprising gathering vehicle data (Konrardy, (Col 5 lines 59-63) “autonomous operation features may collect and utilize other information, such as data about other vehicles or control decisions of the vehicle”).  
Regarding Claim 9, Konrardy teaches A handoff control system (106) for a vehicle (102) comprising: a processor (306) (Konrardy, Col 21, line 35 “may include a processor”); a data capturing module (302) (Konrardy, Col 21, lines 34-35),”a sensor…comprising a radar or LIDAR unit”) , coupled to the processor (306) (Konrardy, (Col 212 lines 34-35 “a sensor…comprising a radar or LIDAR unit may include a processor”), configured to collect data of surrounding environment (Konrardy, (Col 17 Lines 63-64) “data from the sensors…regarding the vehicle environment”, (Col 8 lines 32-35) “Among the sensors…may be included one or more of a GPS unit, a radar unit, a LIDAR unit..”); {PRISM-19002-USPT/01440956v1}Page 3a polling module (312) to poll from neighboring vehicles (Konrardy, (Col 5 lines 59-61) “autonomous operation features may collect and utilize other information, such as data about other vehicles or control decisions of the vehicle”), preferred driving mode as per driving mode status of the neighboring vehicles (Konrardy, (Col 45 lines 26-30) “The recommendation may also be to switch into an autonomous mode when several autonomous vehicles…on the same road…are travelling to the same destination”),; wherein the poll from neighboring vehicles also comprises an information of a successful drive mode changes from a plurality of vehicles that are connected to the immediate neighboring vehicles of the vehicle 102 (Konrardy, (Col 45 lines 30-32)  “When the autonomous vehicles…switch into the autonomous mode, they may form a platoon so that the autonomous vehicles…may follow each other to the destination”, (Col 11, lines 41-43) “Each of vehicles…may be configured for wireless inter-vehicle communication, such as vehicle-to-vehicle (V2V) wireless communication and/or data transmission via the communication component ”), wherein a successful drive mode is a mode of the plurality of vehicles upto a threshold distance without reverting to an original drive mode; and a handoff module (310) (Konrardy, (Col 45 lines 26-30)  “The recommendation may also be to switch into an autonomous mode when several autonomous vehicles… within a predetermined threshold distance of each other are travelling to the same destination”, (Col 45 lines 30-33) “When the autonomous vehicles…switch into the autonomous mode, they may form a platoon so that the autonomous vehicles…may follow each other to the destination”); and determining switching to an autonomous mode of driving (Konrardy, (Col 45 lines 15-17) “the server…may determine that autonomous vehicles…in a manual mode should switch to an autonomous mode”); wherein further, the poll from neighboring vehicles also comprises a correction profile information for each of the neighboring vehicles up to a threshold distance (Konrardy, (Col 45 lines 26-30)  “The recommendation may also be to switch into an autonomous mode when several autonomous vehicles…on the same road and/or within a predetermined threshold distance of each other are travelling to the same destination”, (Col 45 lines 30-33)  “When the autonomous vehicles…switch into the autonomous mode, they may form a platoon so that the autonomous vehicles…may follow each other to the destination, wherein the driving mode is manual or autonomous mode”), wherein the driving mode is manual or autonomous mode (Konrardy, (Col 42 lines 42-49) “The autonomous vehicles…may be operating in a fully autonomous mode of operation without any control decisions being made by a vehicle operator, excluding navigation decisions such as selection of a destination or route. In some embodiments, the autonomous vehicles…may include functionality to switch into a manual mode by for example, disabling the autonomous operation features“); coupled to multiple actuators to initiate switching to an autonomous mode (Konrardy, (Col 46 lines 24-39) “the recommendation may be provided in a text format on the display…of the mobile device…and/or an audio format via the speakers of the mobile device…when the recommendation is to switch from a manual mode into an autonomous mode, the mobile device…may display text including, “Please switch into the autonomous mode now”...The on-board computer…may then generate a control command to automatically enable the autonomous operation features and switch into the autonomous mode”).  
Konrardy does not teach a fetching module (304) to fetch autonomous profile and a driver profile of a driver driving the vehicle (102) based on the surrounding environment conditions, wherein the autonomous profile is indicative of driving performance of the vehicle (102) under autonomous mode and the driver profile is indicative of driving pattern of the driver of the vehicle (102); a comparison module (308) to compare the autonomous profile with the driver profile 25based on the surrounding environment conditions.  However, Hiei teaches these limitations.

Hiei teaches a fetching module (304) to fetch autonomous profile (Hiei, [0049] “The simulated driving system is designed to take an optimum route and simulate an autonomous behavior”) and a driver profile of a driver driving the vehicle (102) based on the surrounding environment conditions (Hiei, [0062] “the driver state or behavior is compared to the baseline behavior of the driver”, …”driver's baseline behavior while the environmental driving conditions remain significantly unchanged“), wherein the autonomous profile is indicative of driving performance of the vehicle (102) under autonomous mode ([0042] “The baseline behavior establishes a normal driving behavior pattern (also referred as a norm) of the driver based on a past driving performance of the driver. The baseline behavior is established by collecting driving performance, driver state, and other driving related data (including environmental driving conditions”) and the driver profile is indicative of driving pattern of the driver of the vehicle (102)  (Hiei, [0049] “The driving performance in the autonomous mode can be derived from simulated driving information ... an autonomous behavior …”); a comparison module (308) to compare the autonomous profile with the driver profile 25based on the surrounding environment conditions (Hiei, Fig 3  Steps S301, S303, S305, S307 show the process of comparing the autonomous profile with the driver profile 25based on the surrounding environment conditions).  


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konrardy to include driver profile is indicative of driving pattern of the driver and compare the autonomous profile with the driver profile as taught by Hiei in order to “provide feedback to the driver” (Hiei [0008]) and to “improve driving performance” (Hiei [0061]).

Konrardy also does not teach wherein the correction profile information is an information that how many times correction was provided to vehicle driving mode.  However, Wang teaches this limitation (Wang, [0024] “The remote computer system can then aggregate instances of transition from autonomous operation to manual operation across this fleet of autonomous vehicles over time into a set of groups based on geospatial proximity of these transitions. For each group in this set of groups, the remote computer system can: calculate a frequency of autonomous-to-manual-operation transitions along a particular road segment”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konrardy to include wherein the correction profile information is an information that how many times correction was provided to vehicle driving mode as taught by Wang in order to “ reduce risk of collision with other vehicles or obstacles nearby; and/or maintain a high operating efficiency of the autonomous vehicle” (Wang, [0016]).
Regarding Claim 10, Konrardy teaches the system (106) of claim 9, wherein the data capturing module (302) is any one or a combination of cameras, RADARs, LiDARs, or ultrasonic sensors (Konrardy, (Col 8 lines 32-35) “Among the sensors…may be included one or more of…a radar unit, a LIDAR unit, an ultrasonic…a camera…”).

Regarding Claim 11, Konrardy teaches the system (106) of claim 10, wherein the system (106) is further connected to a central server (204) (Konrardy, Fig 2 shows server-140 connected to the system-114).  
Regarding Claim 12, Konrardy teaches the system (106) of claim 11, wherein the central server (204) is further connected to a plurality of handoff control systems (106A-106D) (Konrardy, (Col 11 lines 3-8) “The server…may further include a number of software applications stored in a program memory…The various software applications on the server…may include an autonomous operation information monitoring application…for receiving information regarding the vehicle…and its autonomous operation features…which may include control commands or decisions of the autonomous operation features”,  (Col 10 lines 42-43) “The server…may have a controller...that is operatively connected to the database…via a link”). {PRISM-19002-USPT/01440956v1}Page 4  
Regarding Claim 13, Konrardy teaches the system (106) of claim 12, wherein the central server (204) stores data from all the systems for further usage about handoff decision (Konrardy, (Col 11 lines 3-21)  "The server 140 may further include a number of software applications stored in a program memory…may include an autonomous operation information monitoring application…for receiving information regarding the vehicle…and its autonomous operation features (which may include control commands or decisions of the autonomous operation features)…The various software applications may be executed on the same computer processor or on different computer processors”).  
Regarding Claim 14, Konrardy teaches the system (106) of claim 9, further includes a warning module to provide warnings to the driver (Konrardy, (Col 22 lines 52-53) “The controller may alert the operator…The alert may include a visual, audio, or other indication to obtain the attention of the vehicle operator”, (Col 26, line 15) “alerts presented to the vehicle operator”).  
Regarding Claim 15, Konrardy teaches the system (106) of claim 14, wherein the warning module may be Light Emitting Diode (LED) module, a Liquid Crystal Display (LCD), or a speaker (Konrardy, (Col 40 lines 61-64) “the signal, such as speakers to produce an audio signal, tail lights or head lights to produce a visual signal, an infrared light emitting diode (LED) to produce an infrared signal”, (Col 41 lines 15-18) “The on-board computer…may also cause a horn to honk in the autonomous vehicle…a siren to go off, and/or any other suitable alarming sound via the speakers within the autonomous vehicle”).
Regarding Claim 16, Konrardy teaches the system (106) of claim 15, wherein the handoff decision is determined real time (Konrardy, Col 23 line 67, Col 24 lines 1-5) “the method…may be implemented whenever the vehicle…is in operation (manual or autonomous) or only when the autonomous operation features are enabled. The method…may likewise be implemented as either a real-time process, in which information regarding the vehicle…is communicated to the server”).  

Regarding Claim 17, Konrardy teaches the system (106) of claim 16. Konrardy does not teach wherein the processor (306) is connected to an Electronic Control Unit (ECU) to gather vehicle data.  However, Hiei teaches this limitation (Hiei, [0023] “The detection system may include lasers, sonar, radar detection units (such as those used for adaptive cruise control), cameras, or any other detection devices which record data and send signals to an electronic control unit (ECU)”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Konrardy to connect an Electronic Control Unit (ECU) to the processor to gather vehicle data as taught by Hiei in order to “send and receive information from various systems and sensors of the vehicle” (Hiei, [0030]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stenneth et al. US 20190051172 A1 discloses polling data from a connected vehicle network and drive mode change (Stenneth, [0026] “…leveraging the sensor data collected by these connected vehicles…as they travel…Based on this data, the vehicle may execute various actions (e.g., change operation mode from autonomous to manual or vice versa, initiate a turn, accelerate, brake) relative to the travel path upon which it is navigating”).
Ming et al. US 20190138003 A1 discloses a drive mode change based on the driver’s profile (Ming, [0036]  ”the systems and methods may analyze whether a driver's behavior is sufficient to switch the driving mode of the vehicle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662